NOTE: ThiS order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ARNOLD C. KYHN,
Cloimant-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
2012-7003
Appeal Hom the United States Court of Appea1s for
VeteranS Claims in case no. 07-2349.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs moves
without opposition for a 21-day extension of time, until
Apri1 13, 2012, to file his response brief
Up0n consideration thereof,
IT ls ORDERED THAT:

 -a
KYHN V. DVA 2
'l`he motion is granted No further extensions should
be anticipated.
FoR THE CoURT
 2 9 2012 /s/ Jan Horba1y
Date J an Horba1y
C]erk _
cc: Perry A. Pirsch, Esq.
SteVen M. Mager, Esq. F"_ED
u.s. cutler us APPEAz.s ma
S21 me FEnEsALc1nculT
MAR 2 9 2012
.lAN HORBA\.¥
' CLERK